FILED
                             NOT FOR PUBLICATION                              JAN 25 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LYNN CARLSON,                                     No. 10-35941

               Plaintiff - Appellant,             D.C. No. 3:08-cv-01202-ST

  v.
                                                  MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Tim Wilborn, the attorney of record for Lynn Carlson and the real-party-in-

interest, appeals from the district court’s order granting in part his motion for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
attorney’s fees under 42 U.S.C. § 406(b) based on a contingent-fee agreement with

Carlson. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of

discretion, Crawford v. Astrue, 586 F.3d 1142, 1147 (9th Cir. 2009) (en banc), and

we affirm.

      The district court did not abuse its discretion by reducing the fees from the

amount specified in the fee agreement based on the court’s assessment of what was

reasonable given the risk and complexity involved in this case. See Gisbrecht v.

Barnhart, 535 U.S. 789, 808 (2002) (stating that “[i]f the benefits are large in

comparison to the amount of time counsel spent on the case, a downward

adjustment is . . . in order”); Crawford, 586 F.3d at 1152-53 (explaining that courts

should assess the complexity and risk involved in the specific case at issue, rather

than social security cases in general, when analyzing the reasonableness of the

requested fees); see also Clark v. Astrue, 529 F.3d 1211, 1214 (9th Cir. 2008)

(“The district court abuses its discretion if it does not apply the correct legal

standard or rests its decision on a clearly erroneous finding of fact.”).

      AFFIRMED.




                                            2                                       10-35941